Citation Nr: 1418427	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-46 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether reduction of the rating for service-connected bilateral hearing loss from 50 percent to 30 percent, effective January 1, 2010, was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  A May 2009 rating decision proposed to reduce the evaluation of the Veteran's service-connected bilateral hearing loss from 50 percent to 30 percent.  An October 2009 rating decision effectuated the reduction and reduced the rating assigned to the bilateral hearing loss to 30 percent, effective January 1, 2010.

2.  The evidence of record does not establish that there was an actual improvement in the Veteran's service-connected bilateral hearing loss or in his ability to function under the ordinary conditions of life and work. 

3.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for service-connected bilateral hearing loss from 50 to 30 percent, effective January 1, 2010, was improper, and the 50 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

With regard to rating reduction matters, where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2013).

Prior to the reduction, the Veteran's 50 percent evaluation for bilateral hearing loss had been in effect from January 22, 2007; the reduction took effect January 1, 2010.  As the rating had been in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Rather, the provisions of 38 C.F.R. § 3.344 (c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) stated, however, that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.     

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  

Moreover, in considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In this case, a September 2007 rating decision granted an increased rating for the Veteran's bilateral hearing loss and assigned a 50 percent rating, effective January 22, 2007.  Subsequently, the Veteran filed another claim for entitlement to an increased rating for bilateral hearing loss in October 2008.  On the basis of a February 2009 VA examination, the RO proposed to decrease the rating for bilateral hearing loss from 50 percent to 30 percent and effectuated the decrease in an October 2009 rating decision. 

The RO satisfied the procedural requirements with regard to the rating reduction by issuing the May 2009 decision and notice letter, informing the Veteran of the proposed reduction, that he had 60 days to provide evidence, and that he had the ability to obtain a personal hearing.  As described, the October 2009 rating decision effectuated the reduction with an effective date of January 1, 2010.  Thus, the RO allowed at least a 60-day period to expire before assigning the effective date of reduction.  The remaining issue, therefore, is whether the reduction was proper, based on the evidence of record.  

The Veteran's earliest audiogram of record is from October 2001.  At that time, the Veteran had average puretone thresholds of 64 decibels in the right ear and 65 decibels in the left ear.  Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  Subsequently, an October 2004 VA audio examination reflected average puretone threshold of 68 decibels in the right ear and 74 decibels in the left ear.  Speech recognition scores were 80 percent in the right ear and 68 percent in the left ear.

More recently, average puretone thresholds were measured at 76 decibels in the right ear and 78 decibels in the left ear at the August 2007 VA examination.  Speech recognition scores were 52 percent in both the right and left ears.  The February 2009 audiogram showed similar average puretone thresholds but higher speech recognition scores.  Specifically, the average puretone thresholds were 78 decibels in both ears.  However, the Veteran's speech recognition scores were 60 percent in the right ear and 68 percent in the left ear. 

Therefore, application of the schedular criteria to the October 2001 examination report results in a noncompensable rating, and application of the schedular criteria to the October 2004 examination report results in a 20 percent evaluation.  Next, application of the schedular criteria to the August 2007 examination report results in a 50 percent rating, and application of the scheduler criteria to the February 2009 examination report results in a 30 percent rating for the Veteran's bilateral hearing loss.  

Regarding functional impairment, the August 2007 examiner indicated that the Veteran "can do his daily living" but he "cannot do his occupational functioning."  The February 2009 examiner noted the Veteran had "significant difficulty understanding speech even with hearing aids."

However, the Veteran also submitted a private audiogram from June 2009, approximately four months after the February 2009 VA examination.  The October 2009 rating decision that effectuated the rating reduction took into consideration the results of the June 2009 private audiogram.  

The private audiogram results revealed puretone thresholds of 55, 60, 70, 95, and 100 decibels in the right ear and 55, 65, 80, 100, and 105 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.
The Veteran's puretone  average puretone threshold was 81.25 decibels in the right ear and 87.5 decibels in the left ear.  Although the June 2009 audiogram reflects the Maryland CNC test was used to conduct controlled speech discrimination testing, the examiner specifically stated that the scores were "better than would be expected from PTA, suggesting poor reliability."  Accordingly, pursuant to 38 C.F.R. § 4.85(c), hearing impairment may be based on an assessment of puretone thresholds only as evaluated under Table VIa.  The Board notes that Table VIa is also appropriate to use in this case because the Veteran's pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  Application of the table results in a Level VII in the right ear and level VIII in the left ear, which translates into a 40 percent rating for bilateral hearing loss.  Unfortunately, the June 2009 audiogram did not comment on the Veteran's functional impairment.

Based on the foregoing, the Board finds that the evidence does not show actual improvement in the Veteran's bilateral hearing loss to allow for the reduction from 50 percent to 30 percent.  The record demonstrates a history of significant hearing loss with relatively slight threshold shifts on more recent audiometric testing.  For example, the August 2007 and February 2009 audiograms had nearly identical puretone threshold averages.  The Board further notes that in the May 2009 rating decision, the RO made no attempt at considering the functional loss caused by the Veteran's disability, to include the "significant" impact of his bilateral hearing loss noted explicitly by the February 2009 examiner as well as the August 2007 examiner.  The Veteran has also repeatedly asserted that his condition has worsened over time.

Accordingly, the reduction of the schedular disability rating from 50 percent to 30 percent for bilateral hearing loss, effective January 1, 2010, was not proper based on the evidence; and the 50 percent rating is therefore restored.

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2013); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Here, the Veteran's claim for a TDIU was initially part of an increased rating claim for bilateral hearing loss and varicose veins of both legs, which was received by the RO in October 2008.  The Veteran subsequently submitted a VA Form 21-4192 for consideration of entitlement to a TDIU in March 2009, asserting that his service-connected bilateral hearing loss prevented him from maintaining substantially gainful employment.  

The Veteran is currently-service connected for bilateral hearing loss, which has been restored herein to a 50 percent rating.  He is also service-connected for tinnitus, and varicose veins of both legs.  His combined disability evaluation is 0 percent from July 17, 1962; 10 percent from September 27, 1983; 30 percent from November 21, 2000; 40 percent from October 20, 2004; and 70 percent from January 22, 2007.  Therefore, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU for the entire period under consideration in the present appeal.  

In terms of occupational history, the Veteran reported completing one year of college education with no other additional training.  The Veteran described his previous work experience as a spring-maker on his VA Form 21-4192.  He indicated that his bilateral hearing loss caused him to leave his last job in 2002.
With regard to the Veteran's bilateral hearing loss, the Veteran underwent a VA audio examination in August 2007.  The examiner commented that "persons who are deaf or hard of hearing can perform the majority of jobs available" despite some "communication barriers."  The examiner further cautioned that the Veteran may need reasonable accommodations to participate fully in the workforce, and he noted the Veteran's report of being able to hear his wife, but not being able to understand her.  The February 2009 examiner also indicated that people with hearing difficulties may need employment accommodations, and he noted the Veteran's difficulty understanding speech even with hearing aids.  

Next, the Veteran has asserted that his varicose veins prevent him from maintaining substantially gainful employment.  Specifically, in the February 2009 VA examination to assess his varicose vein symptomatology, the Veteran indicated that a lack of stamina, weakness or fatigue, and pain caused him to stop his "life-long work as machinist/maintenance."  The Veteran described similar symptoms in the August 2010 VA examination for his varicose veins.  However, he did not suggest that the pain in his legs precluded exercise or exertion but, rather, was a "nuisance."  He stated that his symptoms were relieved with lower extremity elevation and compression hosiery.  The examiner concluded that the Veteran's varicose veins did not restrict his daily activities.  With regard to occupational impairment, the Veteran reported that he retired at the age of sixty-two, with no reference to leaving work due to any of his service-connected disabilities.  

VA treatment records show continued treatment for the Veteran's service-connected disabilities.  For example, the Veteran was fitted for hearing aids at VA in March 2009.  The Veteran has also consistently reported bilateral tinnitus.  

Although the Veteran maintains that his service-connected disabilities render him unemployable, the weight of the evidence is against such a conclusion.  There are no medical opinions of record suggesting that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is functionally incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that although the Veteran may be limited in his abilities by his service-connected hearing loss, it is not of sufficient severity to result in unemployment.  Indeed, the Veteran's limitations from his service-connected disabilities are recognized by the combined rating of 70 percent, which is assigned in recognition of significant interference with employment.  

Moreover, given the Veteran's occupational history, his service-connected disabilities do not prevent him from engaging in sedentary work or some other type of substantially gainful employment.  Indeed, the Veteran's primary contention is that he is unable to work due to his hearing loss.  However, medical professionals indicated that the Veteran could be employed.  The Board acknowledges the August 2007 examiner's statement that the Veteran "could not do his occupational functioning."  However, in that same opinion, the examiner also stated that reasonable accommodations would allow for employment.    

Finally, even considering the effect the combination of his disabilities would have on employability, the Board concludes a total rating is not warranted.  That is because the medical opinions reflect only minimal physical limitations and no mental limitations.  Indeed, the Veteran himself indicated that his leg pain was, at most, a "nuisance," and he has not alleged any mental health issues that limit his ability to work.  In short, such limitations simply do not amount to an inability to work, especially in light of his education history, which includes a year of college education.  

There is simply no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  See Van Hoose, 4 Vet. App. at 363.  The record does not reflect any periods of hospitalizations for the Veteran's service connected disabilities, and the preponderance of the evidence shows that the Veteran is not unable to engage in gainful employment due to his service-connected disabilities.

Accordingly, the Board finds that the Veteran's service-connected disabilities alone do not result in marked interference with employment.  Although the Veteran has not held employment since 2002, the preponderance of the evidence is against the finding that his service-connected disabilities have resulted in his unemployability.  Indeed, the Veteran's own statements suggest that he retired in 2002 based on his age, not any physical or mental limitations. 

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluation of 70 percent, the preponderance of the evidence is against the Veteran's claim that he is precluded from obtaining or maintaining substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Thus, a TDIU rating is not warranted in this case. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a January 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment reports, statements in support of the claim by the Veteran and his representative,  and the reports from several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented medical history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

 
ORDER

The Veteran's 50 percent rating for bilateral hearing loss is restored.

A TDIU is denied.  


______________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


